       Case: 5:20-cv-02422-KBB Doc #: 16 Filed: 02/17/21 1 of 2. PageID #: 82




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 AKRON DIVISION

 MARIE DRYSDALE,
                                                 Case No. 5:20-cv-02422-KBB
       Plaintiff,
 v.                                              Honorable Kathleen B. Burke

 JPMORGAN CHASE BANK, N.A.,

      Defendant.


              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, MARIE

DRYSDALE, and the Defendant, JPMORGAN CHASE BANK, N.A., through their respective

counsel that the above-captioned action is dismissed, with prejudice, against, JPMORGAN CHASE

BANK, N.A., pursuant to settlement and Federal Rule of Civil Procedure 41. Each party shall bear

its own costs and attorney fees.

Dated: February 17, 2021                            Respectfully Submitted,

MARIE DRYSDALE                                     JPMORGAN CHASE BANK, N.A.
/s/ Nathan C. Volheim                              /s/ Stefanie L. Deka (with consent)
Nathan C. Volheim #6302103                         Stefanie L. Deka #0089248
Counsel for Plaintiff                              Counsel for Defendant
Sulaiman Law Group, LTD                            McGlinchey Stafford
2500 S. Highland Avenue, Suite 200                 3401 Tuttle Rd., Suite 200
Lombard, Illinois 60148                            Cleveland, Ohio 44122
Phone: (630) 575-8181                              Phone: (216) 378-9914
Fax: (630) 575-8188                                Fax: (216) 274-9201
nvolheim@sulaimanlaw.com                           sdeka@mcglinchey.com
      Case: 5:20-cv-02422-KBB Doc #: 16 Filed: 02/17/21 2 of 2. PageID #: 83




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                              /s/ Nathan C. Volheim
                                                              Nathan C. Volheim
